DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 6/2/21 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrases "cord-like" and “sheet-like” render the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "-like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al.(US Publication 2016/0067115) in view of Hidaka et al.(US Publication 2017/0080454) and Paridis(US Patent 5,647,948)
Ishikawa et al. discloses a stretchable laminate having a first sheet with elastic cord on it bonded to a second laminate.  The reference teaches transferring a thin film of hot melt adhesive on a roll(103) only to the protruding surface of a pattern roll(102) which applies the hot melt adhesive causing the stretched elastic to be bonded to the first sheet. Subsequently, a second sheet is bonded to the first sheet at a nip between rollers 101. The adhesive is applied intermittently in the machine direction and continuously in the transverse direction.  Since the adhesive is applied only to the protrusions on the roll, the adhesive applied to the first sheet would correspond to the location of the protrusions on the roll and would bond the elastic to both sheets at that location.  The reference does not disclose the hot melt adhesive supply device being a coater head with slot grooves which run in the axial direction and apply glue to the surface of the pattern roll.  However, the reference states that there is no particular limitation on the method of application of the adhesive.  Hidaka et al. et al. discloses a method of applying hot melt adhesive to a pattern roll using a coater head with a slot groove that runs in an axial direction of a pattern roll.  This prevents dust an impurities from mixing in with the adhesive like would occur in the open adhesive shown in Ishikawa et al.[0011]  The reference only disclose one groove or slot.  Paridis discloses having multiple nozzles feeding different channels so that different width material can be accommodated.(Col. 3, ll. 8-10, Abstract)  It would have been obvious to one of ordinary skill in the art at the time of filing to use a slot coater like that of Hidaka et al. to apply the adhesive instead of an open trough as shown in Ishikawa et al. since Ishikawa et al. discloses there is no limitation of the adhesive application method and since Hidaka et al. discloses this would prevent dust contamination of the adhesive and to use a plurality of slots instead of one since this would allow them to be turned off independently for different width diapers as suggested by Paridis.(Col. 3, ll. 8-10, Abstract)
It is noted that the entirety of the specification except for the claim and the portion of the speciation referring directly to the claim only refer to a single groove, but it is an original claim and there is literal support in the specification.  This is mentioned in the event it may be a typo.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746